NUMBER 13-20-00530-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


LENARD MITCHELL BAITES,                                                         Appellant,

                                                 v.

THE STATE OF TEXAS,                                                              Appellee.


                     On appeal from the 24th District Court
                          of Victoria County, Texas.


                           MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
              Memorandum Opinion by Justice Tijerina

       A jury found appellant Lenard Mitchell Baites guilty of: (1) unauthorized use of a

vehicle, a state jail felony; (2) unlawful possession of a firearm by a felon, a third-degree

felony; (3) two counts of theft of a firearm, a state jail felony; and (4) criminal mischief, a

state jail felony. See TEX. PENAL CODE ANN. §§ 28.03(b)(4)(A), 31.03(e)(4)(C), 31.07,

46.04(a). The trial court sentenced him to two years’ incarceration for the unauthorized
use of a vehicle offense, ten years for the unlawful possession of a firearm by a felon

offense, two years for each of the theft of a firearm offenses, and ten years for the criminal

mischief offense, with the sentences to run concurrently. See id. §§ 28.03(b)(4)(A),

31.03(e)(4)(C), 31.07, 46.04(e).1 By two issues, Baites argues that: (1) the evidence was

insufficient to establish that he operated the vehicle as alleged in the indictment; and (2)

the deadly weapon instruction was erroneous because the statute does not apply to

inanimate objects, and there was no threat to human beings during the commission of

criminal mischief. We affirm.

                                          I.       BACKGROUND

        Baites was accused of stealing a brown 2015 Chevrolet Silverado and a 9-

millimeter Makarov pistol from a Jeep in an apartment complex in El Campo, Texas. The

items were both recovered the next morning in the neighboring town of Telferner.

        At trial, Deputy Lance Crull testified that on December 14, 2018, he was on patrol

with the Victoria County Sheriff’s Office (VCSO) when he observed a brown Chevrolet on

the shoulder of the road, which appeared inoperable. The driver’s side door was open,

and Baites was standing in the doorway. As he continued his route, Deputy Crull learned

from dispatch that shots were fired into a brown vehicle, which he surmised was the brown

Chevrolet he had just passed.



        1   The unlawful possession of a firearm offense was punished as a second-degree felony due to
the trial court’s finding that Baites had previously been convicted of a felony other than a state jail felony.
See TEX. PENAL CODE ANN. § 12.42(a). The criminal mischief offense was punished as a second-degree
felony due to the trial court’s findings that: (1) a deadly weapon was used or exhibited during the commission
of the offense, and (2) Baites had previously been convicted of a felony other than a state jail felony. See
id. §§ 12.35(c)(1), 12.425(c).



                                                      2
      Investigator Randy Williams with the VCSO testified that on December 14, 2018,

he received a call regarding the burglaries of several motor vehicles in El Campo that

allegedly occurred the night before. On his way to investigate the burglaries, he was

rerouted to Telferner to assist Deputy Crull at the scene. When he arrived, he noticed the

windows to the brown Chevrolet were shattered, and there were bullet holes in the door.

Investigator Williams stated that he helped identify two weapons nearby on the side of

the road, a 9-milimeter Makarov pistol and a .38 revolver—both were linked to the

burglaries of the vehicles in El Campo.

      VCSO Sergeant Jacob Valdez testified that he was on his way to investigate the

burglaries in El Campo when he noticed bullet holes in the Chevrolet as he drove past it.

His dash camera video was displayed for the jury and admitted into evidence. The video

shows the Chevrolet parked on the median in between the on-ramp and the frontage

road, and Baites can be seen walking away from the truck and up the on-ramp. Sergeant

Valdez noticed that Baites showed signs of intoxication, and he was eating potato chips.

Baites told him he was from El Campo and was walking towards a nearby town, but

Sergeant Valdez recognized that Baites was walking in the opposite direction. Upon

searching Baites’s pant pockets, Sergeant Valdez recovered some shattered glass, a bag

of potato chips, and a pocketknife. Sergeant Valdez stated, “The glass in his pockets

appeared to be the same kind of shatter that was inside the vehicle when [he] got back

to the vehicle.” He noticed the Chevrolet’s gas gauge was on “E.” Sergeant Valdez

subsequently located the 9-millimeter Makarov and a Smith & Wesson snub-nosed




                                            3
revolver in a grassy area within walking distance from where Sergeant Valdez

encountered Baites.

       Brycen Rodgers testified that on December 14, 2018, he was working at a

Telferner grocery store when Baites walked in asking for a gas can because his truck had

broken down. After Baites told Rodgers that he lost his keys, Rodgers drove him to the

location of the Chevrolet. On the way, Baites showed Rodgers the 9-milimeter pistol

stating he “just got it.” According to Rodgers, soon after they arrived, Baites opened fire

on the Chevrolet, allegedly in an attempt to retrieve his keys. Rodgers stated he “got a

little nervous” when Baites was shooting into the Chevrolet because cars were passing

by, but he was trying to stay calm. Once Baites opened the door to the truck, he showed

Rodgers two other firearms. Rodgers received a call from his manager to return to work,

so he left the scene.

       Brandon Hale testified that his Jeep was ransacked in El Campo, and his 9-

millimeter Makarov pistol was stolen from it. He stated this pistol was very rare; it required

special ammunition specifically made for this type of pistol that was difficult to acquire.

Hale identified the shell casings that officers recovered near Baites as those Hale loaded

in his 9-millimeter Makarov. Hale testified he recognized the shell casings due to their

greenish hue.

       VCSO Corporal Ashley Strelec testified that she arrived at the scene and

attempted to locate a firearm after observing the shattered windows and bullet holes in

the Chevrolet. Corporal Strelec recovered the 9-millimeter Makarov, the .38 Smith &




                                              4
Wesson, and shell casings. She also said that she found both guns, along with an empty

beer can, approximately two feet from the guardrail where officers first observed Baites

walking.

      Curtis Clapp stated that he was the owner of a brown 2015 Chevrolet Silverado

that was stolen from where he resides in El Campo. He stated he keeps an extra key

inside the truck for emergencies, and his truck was unlocked. Inside his truck, he had a

.38 caliber firearm. When his truck was returned to him, it did not have gas, his

ammunition in the backseat was shuffled, his potato chip bag was empty, 2 there was

sugar-free gum and cigarettes in the truck, and his pocketknife and loose change were

missing. His truck had approximately $6,600 worth of damage. Clapp relayed that he did

not give any person consent to use his truck.

      In the jury charge, the application paragraph as to criminal mischief asked the jury

whether Baites fired at the Chevrolet truck “with a deadly weapon to wit: a firearm or

firearms.” Baites requested that the trial court withdraw the deadly weapon finding

language because there was no evidence that other people were in actual danger. The

trial court denied the request because it “believe[d] the testimony” showed there “were

several vehicles driving by.” The jury found Baites guilty on all counts and returned a

verdict that included a deadly weapon finding. This appeal followed.

                                II.      SUFFICIENCY OF THE EVIDENCE

      By his first issue, Baites argues that there is insufficient evidence to support the


      2    Clapp testified, “Dang, he ate my potato chips.”




                                                      5
unauthorized use of a motor vehicle conviction. Specifically, he contends the evidence

was insufficient to show he “operated” the Chevrolet truck. See id. § 31.07(a).

A.     Standard of Review & Applicable Law

       In a sufficiency review, we examine the evidence in the light most favorable to the

State to determine whether any rational fact finder could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319

(1979); see Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality op.).

The fact finder is the exclusive judge of the facts, the credibility of witnesses, and the

weight to be given their testimony. Brooks, 323 S.W.3d at 899. We resolve any evidentiary

inconsistencies in favor of the judgment. Id.

       In our sufficiency review, “direct evidence of the elements of the offense is not

required.” Hooper v. State, 214 S.W.3d 9, 14 (Tex. Crim. App. 2007). Circumstantial

evidence is as probative as direct evidence, and juries are permitted to make reasonable

inferences from the evidence presented at trial and in establishing the defendant’s guilt.

Id. at 14–15. “Circumstantial evidence alone can be sufficient to establish guilt.” Id. at 15.

“Each fact need not point directly and independently to the guilt of the appellant, as long

as the cumulative force of all the incriminating circumstances is sufficient to support the

conviction.” Thomas v. State, 444 S.W.3d 4, 8 (Tex. Crim. App. 2014) (quoting Hooper,

214 S.W.3d at 13); Winfrey v. State, 393 S.W.3d 763, 768 (Tex. Crim. App. 2013).

       We measure the legal sufficiency of the evidence by the elements of the offense

as defined by a hypothetically correct jury charge. Coleman v. State, 131 S.W.3d 303,




                                                6
314 (Tex. App.—Corpus Christi–Edinburg 2004, pet. ref’d) (citing Malik v. State, 953

S.W.2d 234, 240 (Tex. Crim. App. 1997)). “Such a charge would be one that accurately

sets out the law, is authorized by the indictment, does not unnecessarily increase the

State’s burden of proof or unnecessarily restrict the State’s theories of liability, and

adequately describes the particular offense for which the defendant was tried.” Id.

(quoting Malik, 953 S.W.2d at 240). As authorized by the indictment in this case, a person

commits the offense of unauthorized use of a vehicle if that person intentionally or

knowingly operates another’s motor-propelled vehicle without the effective consent of the

owner. See TEX. PENAL CODE ANN. § 31.07(a). Alfaro v. State, 616 S.W.3d 923, 928 (Tex.

App.—Houston [14th Dist.] 2021, no pet.).

B.     Discussion

       Clapp stated that his Chevrolet was stolen from El Campo, and Baites did not have

permission to use it. See Battise v. State, 264 S.W.3d 222, 227 (Tex. App.—Houston [1st

Dist.] 2008, pet. ref’d) (“Testimony that the car owner did not give consent to operate his

vehicle can be sufficient to support a finding that an appellant knew he did not have

consent to operate the vehicle.”). Hale testified that his 9-milimeter Makarov was stolen

from his jeep in El Campo. This pistol was rare and required special ammunition made

specifically for this pistol.

       Deputies Valdez, Williams, and Crull all observed the Chevrolet along the highway,

and only Baites was walking within the vicinity. In fact, Officer Crull stated that he

observed the Chevrolet’s driver’s side door open and that Baites was standing in the




                                            7
doorway. Sergeant Valdez found Baites eating the bag of potato chips Clapp stated was

in his Chevrolet and recovered a pocketknife and loose change from Baites’s pocket—

the exact items that Clapp testified were stolen from his truck. Baites informed Sergeant

Valdez that he was from El Campo and traveling to a nearby town, yet Baites was walking

in the opposite direction.

       Furthermore, Rodgers testified that Baites entered a Telferner grocery store and

requested assistance because according to him, his truck had “run out of gas,” and he

was unable to locate his keys. According to Rodgers, Baites told him he was from El

Campo, which is where the Chevrolet and 9-milimeter Makarov were allegedly stolen.

Rodgers stated he drove Baites to the Chevrolet where Baites shot into the truck allegedly

to retrieve his keys. Evidence was presented that police recovered the 9-millimeter

Makarov and the .38 Smith & Wesson within ten feet of Baites. Also, Corporal Strelec

found several shell casings for the 9-millimeter Makarov at the same location where

Baites had been shooting the gun.

       Baites argues that the evidence was insufficient because no one saw him drive or

operate the Chevrolet. However, the State did not need direct evidence to prove that a

person saw Baites drive or operate the Chevrolet. See Guevara v. State, 152 S.W.3d 45,

49 (Tex. Crim. App. 2004) (“[T]he lack of direct evidence is not dispositive of the issue of

a defendant’s guilt.”). Instead, to establish that Baites “operated” the truck so as to support

the conviction, the totality of the circumstances must demonstrate that Baites “took action

to affect the functioning” of the Chevrolet in a manner that would enable its use. See




                                              8
Denton v. State, 911 S.W.2d 388, 390 (Tex. Crim. App. 1995). Here, a rational juror could

have found that Baites: (1) stole the 9-milimeter Makarov from Hale’s jeep in El Campo;

(2) found Clapp’s extra key, and stole Clapp’s unlocked Chevrolet; (3) drove the Chevrolet

with the 9-millimeter Makarov in it to the highway in Telferner where he ran out of gas, (4)

walked to the grocery store where he requested assistance, stating he “ran out of gas”

and “lost his keys”; (5) led Rodgers to the location of the Chevrolet; and (6) opened fire

on the Chevrolet using the 9-milimeter Makarov. See id. Juries are permitted to make

reasonable inferences from the evidence presented at trial, and circumstantial evidence

is as probative as direct evidence in establishing guilt. See Hooper, 214 S.W.3d at 14–

15. Viewing the evidence in the light most favorable to the jury’s verdict, we find the

evidence sufficient to support the jury’s finding that Baites operated a motor vehicle

without the owner’s effective consent. See TEX. PENAL CODE ANN. § 31.07(a); Thomas,

444 S.W.3d at 8. Accordingly, we overrule his first issue.

                               III.    JURY CHARGE ERROR

       By his second issue, Baites argues a deadly weapon instruction was not

permissible because the weapon used was exhibited on a “nonhuman.” See Prichard v.

State, 533 S.W.3d 315, 321, 330 (Tex. Crim. App. 2017) (“[A] deadly weapon finding is

disallowed when the recipient or victim is nonhuman” because “the Legislature’s intent

was to limit deadly weapon findings for human victims only.”). The State agrees the deadly

weapon statute theoretically does not apply to inanimate objects but asserts that Rodgers

and other people driving by at the time of the shooting were the subject of the jury’s deadly




                                             9
weapon finding; thus, the instruction was not erroneous.

A.     Standard of Review

       In assessing jury charge error in a criminal case, we engage in a two-step process.

Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012). We first determine if the

trial court’s charge contains error. Id. (citing Middleton v. State, 125 S.W.3d 450, 453

(Tex. Crim. App. 2003)). If error occurred, then we analyze that error for harm. Id. In this

case, Baites preserved error “with a timely objection”; therefore, we analyze the jury-

charge error for “some harm as a result of the error.” Sanchez v. State, 376 S.W.3d 767,

774 (Tex. Crim. App. 2012) (citing Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim.

App. 1985)). The “[a]ppellant must have suffered actual harm, not merely theoretical

harm.” Id. at 775; see TEX. R. APP. P. 44.2.

B.     Discussion

       1.     Jury Charge

       The charge of the court, consistent with the indictment, read as follows:

       Now, if you find from the evidence beyond a reasonable doubt that on or
       about the 14th day of December, 2018, in Victoria County, Texas, the
       defendant, LENARD MITCHELL BAITES, did then and there, intentionally
       and knowingly damage or destroy tangible property namely a Chevrolet
       Silverado truck . . . by damaging the truck by firing at it with a DEADLY
       WEAPON to wit: a firearm or firearms, without the effective consent of Curtis
       Clapp, the owner of the property and did thereby cause a pecuniary loss of
       $2,500 or more but less than $30,000 to the owner, then you will find the
       defendant “Guilty” of CRIMINAL MISCHIEF as charged in Count 5 of the
       indictment.

       Unless you so find from the evidence beyond a reasonable doubt, or if you
       have a reasonable doubt thereof, you will acquit the defendant of CRIMINAL
       MISCHIEF as charged in Count 5 of the Indictment and say by your verdict



                                               10
        “Not Guilty.”

The State “acknowledges that the language of the application paragraph of Count 5 in the

jury charge in question is poorly drafted.” We agree with the State, and we find error in

the jury charge as a proper deadly weapon instruction was not given.3 Scales v. State,

601 S.W.3d 380, 386 (Tex. App.—Amarillo 2020, no pet.) (“Where, as here, the State

relies upon a deadly-weapon finding to support the range of punishment it contends

applies, an appropriate deadly-weapon instruction should have been given.”).

        2.      Harm Analysis

        We review harm resulting from error charge in light of four factors: (1) the entire

jury charge, (2) the state of the evidence, including contested issues and the weight of

the probative evidence, (3) the arguments of counsel, and (4) any other relevant

information revealed by the record of the trial as a whole. Almanza, 686 S.W.2d at 174.

“In order to sustain a deadly-weapon finding, the evidence must demonstrate that: 1) the

object meets the definition of a deadly weapon; 2) the deadly weapon was used or

exhibited during the transaction on which the felony conviction was based; and 3) other

people were put in actual danger.”4 Brister v. State, 449 S.W.3d 490, 494 (Tex. Crim.

App. 2014).


         3 “Under the facts of this case, a proper jury instruction would have advised the jury that a deadly-

weapon finding could only be made if the jury were to determine beyond a reasonable doubt that a deadly
weapon was used or exhibited by the defendant against a human being during the course of the commission
of the underlying offense or during the immediate flight following the commission of that offense.” Scales v.
State, 601 S.W.3d 380, 386 (Tex. App.—Amarillo 2020, no pet.).

        4  Baites only challenges the third element: whether a human being was put in actual danger. See
Brister v. State, 449 S.W.3d 490, 494 (Tex. Crim. App. 2014).




                                                     11
       Relying on Prichard and Scales, Baites asserts there was no testimony that he

“threatened anyone with the firearm, including himself, or any vehicles passing by on the

highway. There was no testimony that any vehicles were passing by at the time [he] shot

up the truck.”

       In Prichard, appellant killed his pet dog by repeatedly hitting it in the head with a

shovel and then drowning it in a swimming pool. 533 S.W.3d at 319. Other than appellant

himself, no humans were involved, and there was no evidence showing that any human

had been harmed or placed at risk of harm during the commission of the offense. Id. at

331. In Scales, appellant killed two dogs by slicing them open with a knife and

subsequently injured the dogs’ owner on the forehead with the same knife. 601 S.W.3d

at 384. The court held the evidence established that a deadly weapon was used against

a human during the immediate flight following the commission of the offense. Id. at 386.

Thus, Prichard and Scales are factually distinguishable. See Prichard, 533 S.W.3d at 331;

Scales, 601 S.W.3d at 385.

       Here, the State argues that the basis for a deadly weapon finding was the

endangerment of bystanders driving by and Rodgers, who was within the vicinity of the

shooting. At the charge conference, the trial court noted the evidence supported the

inclusion of the deadly weapon finding. Contrary to Baites’s claim on appeal, Rodgers

specifically testified that he “got a little nervous” and was “walking around in circles” when

Baites opened fire because “there was [sic] cars passing by.” He further stated that

although he was not “in the line of fire,” he was standing about ten feet away from the




                                             12
shooting. The dash camera video showed vehicles passing the Chevrolet while driving

up the on-ramp as Sergeant Valdez arrived at the scene. Because there was evidence

that people were driving by, and Rodgers testified that he was within the vicinity, there

was evidence to support a finding that “other people were put in actual danger.” See

Brister, 449 S.W.3d at 494.

        Given the state of the evidence, even if a correct instruction was given, the jury

likely would have found that Baites actually endangered the lives of Rodgers and the

bystanders. See Brister, 449 S.W.3d at 492; see also Galindo v. State, 564 S.W.3d 223,

227 (Tex. App.—Houston [1st Dist.] 2018, no pet.) (affirming a deadly weapon finding

because there was evidence that showed the nonhuman victim (a dog) was not the “sole”

object of the defendant’s use or exhibition of a deadly weapon because, while in the

course of committing the offense of cruelty to non-livestock animals, the defendant had

also threatened bystanders with the same knife that he used to injure the dog). Were we

to conclude that a deadly weapon finding was improper merely because “the shots were

only concentrated upon the truck and no other direction,” as Baites urges, then the

legislative policy of protecting people from criminals who use deadly weapons to commit

their offenses would be frustrated. See Scales, 601 S.W.3d at 385 (providing that the

Legislature intended to permit a deadly weapon finding “anytime the facts established

that a deadly weapon was used or exhibited against a person with intent to facilitate an

offense”) (citing Prichard, 533 S.W.3d at 325). Balancing all Alamanza 5 factors, we


         5 We looked at the entire jury charge and note that nothing exacerbated the error. In this regard,

neither party’s closing argument, voir dire, or opening statements addressed the deadly weapon elements.



                                                   13
conclude the erroneous jury charge did not result in “actual harm” to Baites. Almanza,

686 S.W.2d at 174. Accordingly, we overrule Baites’s second issue.

                                           IV.     CONCLUSION

        We affirm the trial court’s judgment.



                                                                     JAIME TIJERINA
                                                                     Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
14th day of April, 2022.




As such, nothing militates in favor of finding harm.




                                                       14